DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-9 and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-9 and 11-24 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or are a method of organizing human activity.

In regard to Claim 4, the following limitations can be performed as a mental process by a human being and/or are a method of organizing human activity:
[…]
	identify a training material…parameters;
	configure…consumption;
	receive a user selection…parameters;
	determine…parameters;
	match…parameters;
	generate at least one ultrasound image…parameters; and
	display…display.
In regard to the other independent claims, they also claim an abstract idea to the extent that they merely claim similar limitations that likewise could be performed as a mental process by a human being and/or are a method of organizing human activity.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or are a method of organizing human activity.


Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an ultrasound transducer probe, a display, a memory, and/or a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an ultrasound transducer probe, a display, a memory, and/or a processor, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

	
	
	
	
	
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 and 11-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 7, and 9 recite “current” and “stored recorded operating parameters”, however, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 4-5, 7-9, 11-13, 15-17, 19-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Urness et al. (WO 2013082426) in view of Gauthier et al. (US 20130253317), further in view of PGPUB US 20140011173 A1 by Tepper et al (“Tepper”).
In regards to claim 4, Urness discloses, “An ultrasound imaging system (para. 15 the system is an ultrasound image device, fig. 1 drawing label 100) comprising: an ultrasound transducer probe configured to transmit ultrasound signals and receive ultrasound echo signals as part of an examination being performed (para. 15 the ultrasound probe drawing label 110, the probe is used to transmit waves into a patient body and receive the signal, para. 21 discusses the ultrasound system identifying the real-time taken ultrasound images); a display configured to display ultrasound images based on the ultrasound echo signals (para. 15 the ultrasound image is denoted by drawing label 104, the display device will output the ultrasound image, the system uses the probe to take an ultrasound image); a memory configured to store one or more first operating parameters of the ultrasound imaging system associated with a type of the examination being performed (para. 48 ultrasound imaging system contains a storing unit encompassing an ultrasound image training library which will store image sets and training material, which is based on the cause of disease or the particular location of the scanning part, meaning abdominal area or arm, para. 17-18 the ultrasound system is able to save different information based on images taken including the different image settings, these can be viewed as parameters, further parameters can also include the area being scanned, para. 28 states the scanning objectives and areas can be stored in the training library); and a processor configured to execute instructions (para. 15 the ultrasound imaging processor is discussed as drawing label 102) to: identify a training material that includes a metadata tag representing one or more second operating parameters of the ultrasound imaging system for operating the ultrasound imaging system in a manner shown or described in the training material (para. 18-20 the ultrasound system contains a plurality of training information in with a plurality of different parameters, each of the training materials contains different tags that can be stored in relation to particular images, para. 31 discusses how the training material can be categorized based on particular body part, organs or diseases), the identify based on matching the metadata to the one or more first operating parameters (para. 18-20 the training materials contain tagged references); configure the ultrasound imaging system in a training mode to present the training material for user consumption (para. 34 discusses the system is set in training mode allowing for the training set to be loaded and then the parameters to be automatically set); receive a user selection to switch the ultrasound imaging system from the training mode to an imaging mode configured based on the one or more first operating parameters (para. 34 the system is set in training mode allowing for the parameters of the training material to be preloaded, the system then allows the user to move into an imaging mode, with the preset parameters, Fig. 2 flow chart showing loading a training set, configure the parameters for the imaging, and then moving the probe, Fig. 2 shows the flow of the imaging of the device, para. 15 processor is used to control the training device in order to perform imaging); and display the at least one ultrasound image at the display (para. 21 system will display the ultrasound images taken),” but fails to disclose, “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters; set the at least one operating parameter to match its setting according to the one or more second operating parameters; generate at least one ultrasound image using the ultrasound transducer probe with the at least one operating parameter having the setting according to the one or more second operating parameter.”  Gauthier teaches, “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters (para. 33-34 the user receives parameters from a database based on previous images and previous data based on the different areas that have been imaged, i.e. organs, the system provides a notification that the operating parameters are different); generate at least one ultrasound image using the ultrasound transducer probe with the at least one operating parameter having the setting according to the one or more second operating parameter (para. 35 the acquisition parameters are modified, para. 41-43 the newly modified parameters are set and images are taken).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined allowing users to modify previously saved parameters and provide warning prior to the beginning of imaging, as taught by Gauthier, with the ultrasound training system of Urness for the purpose of creating a training device that allows users to modify training 
Furthermore, Urness and Gauthier may fail to teach employing “match the at least one operating parameter in the one or more current operating parameters to the one or more stored recorded operating parameters”.  Tepper, however, teaches this feature. See, e.g., p284 in regard to the parameters of an ultrasound system being adjusted by a user or instructor or automatically through a preset training script.  
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined being able to automatically set and correct parameters, as taught by Tepper, with the ultrasound training set of Urness, for the purpose of creating a training system that is able to identify if parameters are incorrect and adjust the settings prior to recording an image.

In regards to claim 5, the Urness as modified by Gauthier and Tepper discloses the system of claim 4.  Urness further discloses, “wherein the training material comprises the metadata (para. 30 the training material is searched in the training library using keywords, which is a type of metadata tagged used when storing information and making it accessible).” 

In regards to claim 7, Urness discloses, “An ultrasound imaging system (para. 15 the system is an ultrasound image device, fig. 1 drawing label 100) comprising: a memory configured to store one or more first operating parameters of the ultrasound imaging system associated with a type of examination being performed (para. 48 ultrasound imaging system contains a storing unit encompassing an ultrasound image training library which will store image sets and training material, which is based on the cause of disease or the particular location of the scanning part, meaning abdominal area or arm, para. 17-18 the ultrasound system is able to save different information based on images taken including the different image settings, these can be viewed as parameters, further parameters can also include the area being scanned, para. 28 states the scanning objectives and areas can be stored in the training library), wherein the memory is configured to store a record of one or more second operating parameters of the ultrasound imaging system associated with a number of materials (para. 48 ultrasound imaging system contains a storing unit encompassing an ultrasound image training library which will store image sets and training material); a processor configured to execute instructions (para. 15 the ultrasound imaging processor is discussed as drawing label 102)  to: receive a user selection to view a training material (para. 28 the ultrasound trainings are stored in the library, once a user has selected one the training module is loaded and displayed), wherein the training material comprises a metadata tag that represents the one or more second operating parameters (para. 30 the training material is stored in files such as manual sections, and training images, the file name is a type of metadata tag, the training library using keywords), wherein the processor is configured to identify the training material based on matching the metadata tag representing the one or more second operating parameters with the one or more first operating parameters in response to receiving the user selection (para. 18-20 the ultrasound system contains a plurality of training information in with a plurality of different parameters, each of the training materials contains different tags that can be stored in relation to particular images, para. 31 discusses how the training material can be categorized based on particular body part, organs or diseases); receive the user selection to switch the ultrasound imaging system to an imaging mode configured based on the one or more first operating parameter (para. 34 the system is set in training mode allowing for the parameters of the training material to be preloaded, the system then allows the user to move into an imaging mode, with the preset parameters, Fig. 2 flow chart showing loading a training set, configure the parameters for the imaging, and then moving the probe, Fig. 2 shows the flow of the imaging of the device, para. 15 processor is used to control the training device in order to perform imaging); receive the one or more second operating parameters used to operate the ultrasound imaging system according to content of the identified training material (para. 34 training materials each have their own operating parameters displayed on the image, para. 35 loading of the training set including the operating parameters);” but fails to disclose,Application Ser. No. 14/725,670Page 4 of 19 Dkt. No. 105767P8142US “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters; set the at least one operating parameter to match its setting according to the one or more second operating parameter; and automatically operate the ultrasound imaging system with the at least one operating parameter having the setting according to the one or more second operating parameters.”  Gauthier teaches, “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters (para. 33-34 the user receives parameters from a database based on previous images and previous data based on the different areas that have been imaged, i.e. organs, the system provides a notification that the operating parameters are different); and automatically operate the ultrasound imaging system with the at least one operating parameter having the setting according to the one or more second operating parameters (para. 35 the acquisition parameters are modified, para. 41-43 the newly modified parameters are set and images are taken).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined allowing users to modify previously saved parameters prior imaging, as taught by Gauthier, with the ultrasound training system of Urness for the purpose of creating a training device that allows users to modify training parameters prior to imaging in order to avoid imaging errors.  

Furthermore, Urness and Gauthier may fail to teach employing “match the at least one operating parameter in the one or more current operating parameters to the one or more stored recorded operating parameters”.  Tepper, however, teaches this feature. See, e.g., p284 in regard to the parameters of an ultrasound system being adjusted by a user or instructor or automatically through a preset training script.  
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined being able to automatically set and correct parameters, as taught by Tepper, with the ultrasound training set of Urness, for the purpose of creating a training system that is able to identify if parameters are incorrect and adjust the settings prior to recording an image.

In regards to claim 8, Urness as modified by Gauthier and Tepper discloses the system of claim 7.  Urness further discloses, “wherein the processor is configured to generate at least one  ultrasound image using the ultrasound imaging system with the at least one operating parameter having the setting according to the one or more second operating parameters set by the user (Fig. 2 flow chart showing loading a training set, configure the parameters for the imaging, and then moving the probe, Fig. 2 shows the flow of the imaging of the device, para. 15 processor is used to control the training device in order to perform imaging, para. 34-35 discusses the loading unit which would be the transmitting and receiving unit, used to load the proper parameters in the system and set up the ultrasound probe to take images).”  

In regards to claim 9, Urness discloses, “An ultrasound imaging system (para. 15 the system is an ultrasound image device, fig. 1 drawing label 100) comprising: an ultrasound transducer probe configured to operate with one or more first operating parameters and one or more second operating parameters in a number of different imaging modes (para. 15 the ultrasound probe drawing label 110, the probe is used to transmit waves into a patient body and receive the signal, para. 21 discusses the ultrasound system identifying the real-time taken ultrasound images), wherein the one or more first operating parameters are associated with a type of examination being performed and the one or more second operating parameters are associated with a training material (para. 48 ultrasound imaging system contains a storing unit encompassing an ultrasound image training library which will store image sets and training material, which is based on the cause of disease or the particular location of the scanning part, meaning abdominal area or arm, para. 17-18 the ultrasound system is able to save different information based on images taken including the different image settings, these can be viewed as parameters, further parameters can also include the area being scanned, para. 28 states the scanning objectives and areas can be stored in the training library); a processor coupled to the memory (para. 15 the ultrasound imaging processor is discussed as drawing label 102, para. 20 discusses the storage unit), wherein the processor is configured to execute instructions to: Application Ser. No. 14/725,670Page 5 of 19 Dkt. No. 105767P8142USidentify training material that includes a metadata tag representing the one or more second operating parameters of the ultrasound imaging system for operating the ultrasound imaging system in a manner shown or described in the training material (para. 18-20 the ultrasound system contains a plurality of training information in with a plurality of different parameters, each of the training materials contains different tags that can be stored in relation to particular images, para. 31 discusses how the training material can be categorized based on particular body part, organs or diseases), the identify based on matching the metadata to the one or more first operating parameters (para. 18-20 the training materials contain tagged references);” but fails to disclose, “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters; set the at least one operating parameter to match its setting according to  the one or more second operating parameters automatically operate the ultrasound imaging system according to the at least one operating parameter having the setting according to the one or more second operating parameters.” Gauthier teaches, “determine at least one operating parameter in the one or more first operating parameters of the imaging system that is set differently than in the one or more second operating parameters (para. 33-34 the user receives parameters from a database based on previous images and previous data based on the different areas that have been imaged, i.e. organs, the system provides a notification that the operating parameters are different); automatically operate the ultrasound imaging system according to the at least one operating parameter having the setting according to the one or more second operating parameters (para. 35 the acquisition parameters are modified, para. 41-43 the newly modified parameters are set and images are taken),” but fails to disclose, “set the at least one operating parameter to match its setting according to the one or more second operating parameters.”  
Furthermore, Urness and Gauthier may fail to teach employing “match the at least one operating parameter in the one or more current operating parameters to the one or more stored recorded operating parameters”.  Tepper, however, teaches this feature. See, e.g., p284 in regard to the parameters of an ultrasound system being adjusted by a user or instructor or automatically through a preset training script.  
And, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined being able to automatically set and correct parameters, as taught by Tepper, with the ultrasound training set of Urness, for the purpose of creating a training system that is able to identify if parameters are incorrect and adjust the settings prior to recording an image.

In regards to claim 11, Urness as modified by Gauthier and Tepper discloses the system of claim 4.  Urness further discloses, “wherein the processor is configured execute instructions to determine the user selection to review the training material (para. Fig. 4 the reference ultrasound image is displayed on one side and the training image can be placed on the opposite side, para. 21 system displays the training image on one side and the actual image on the other, para. 23 the system selects the parameters of the training material to be transferred to the current imaging, para. 28 user can select which training to view from the library).”
In regards to claim 12, Urness as modified by Gauthier and Tepper discloses the system of claim 4.  Urness further discloses, “wherein the processor is configured to execute instructions to search training materials for the metadata tag that corresponds to the one or more first operating parameters (para. 30 the system allows for a user to search through the different training materials saved using different keywords, the file names are considered the metadata tag, inherently the training materials would contain the operating parameters in them).”
In regards to claim 13, Urness as modified by Gauthier and Tepper discloses the system of claim 4.  Urness further discloses, “wherein the processor is configured to program the ultrasound transducer probe of the ultrasound imaging system with the one (para. 30 system allows for the training material to be searched using different keywords, the training material would inherently contain the operating parameter, further para. 21-23 and Fig. 4 show the reference image and the actual image are placed next to each other and the system can select to have the operating parameters automatically set for the training system).”
In regards to claim 15, Urness as modified by Gauthier and Tepper discloses the system of claim 7.  Urness further discloses, “wherein the training material comprising the metadata tag is stored in the memory (para. 30 the training materials are stored using file names on the storage system, the file names are metadata tags).”
In regards to claim 16, Urness as modified by Gauthier and Tepper discloses the system of claim 7.  Urness further discloses, “wherein the processor is configured to execute instructions to search training materials for the metadata tag that corresponds to the one or more operating parameters (para. 30 the system allows for a user to search through the different training materials saved using different keywords, the file names are considered the metadata tag, inherently the training materials would contain the operating parameters in them).”
In regards to claim 17, Urness as modified by Gauthier and Tepper discloses the system of claim 7.  Urness further discloses, “wherein the processor is configured to program the ultrasound imaging system with the one or more of the first operating parameters that correspond to the metadata tag (para. 30 system allows for the training material to be searched using different keywords, the training material would inherently contain the operating parameter, further para. 21-23 and Fig. 4 show the reference image and the actual image are placed next to each other and the system can select to have the operating parameters automatically set for the training system).”
In regards to claim 19, Urness as modified by Gauthier and Tepper discloses the system of claim 9.  Urness further discloses, “wherein the training material comprising the metadata tag is stored in a memory (para. 30 the training materials are stored using file names on the storage system, the file names are metadata tags).”
In regards to claim 20, Urness as modified by Gauthier and Tepper discloses the system of claim 9.  Urness further discloses, “wherein the processor is configured to execute instructions to search training materials for the metadata tag that corresponds to the one or more first operating parameters (para. 30 the system allows for a user to search through the different training materials saved using different keywords, the file names are considered the metadata tag, inherently the training materials would contain the operating parameters in them).”
In regards to claim 21, Urness as modified by Gauthier and Tepper discloses the system of claim 9.  Urness further discloses, “wherein the processor is configured to program the ultrasound transducer probe of the ultrasound imaging system with the one or more of the first operating parameters that correspond to the metadata tag (para. 30 system allows for the training material to be searched using different keywords, the training material would inherently contain the operating parameter, further para. 21-23 and Fig. 4 show the reference image and the actual image are placed next to each other and the system can select to have the operating parameters automatically set for the training system).”
In regards to claim 23, Urness as modified by Gauthier and Tepper disclose the system of claim 4.  Urness further discloses, “wherein the one or more second parameters include one or more machine settings (para. 15 discusses the different types of operating parameters and how they are used to set the display portion of the device).”
In regards to claim 24, Urness as modified by Gauthier and Tepper disclose the system of claim 4.  Urness further discloses, “wherein the one or more second parameters include a gain, a depth, or any combination thereof (para. 15 discusses the plurality of operating parameters that can be set and configured in the system such as gain, depth, filtering etc.).”

Claims 6, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urness et al. (WO 2013082426) in view of Gauthier et al. (US 20130253317) in view of Tepper, as applied to claim 4, 7, and 9 above, in further view of Pelissier et al. (US 20120226161).
In regards to claim 6, the modified system of Urness discloses the above mentioned, but fails to disclose, “wherein the processor is configured to execute instructions that cause the processor to receive the one or more second operating parameters that are stored in a record associated with the presented training material from a remotely located computer.”  Pelissier teaches, “wherein the processor is configured to execute instructions that cause the processor to receive the one or more second operating parameters that are stored in a record associated with the presented training material from a remotely located computer (para. 22-23 the training materials are stored on an external database, para. 29 the ultrasound system is able to identify the operating parameters based on the probe that is attached).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having the training materials being stored in a remote location, as taught by Pelissier, with the modified ultrasound training system of Urness, for the purpose of creating a training system that allows for a user to access a plurality of ultrasound parameters including other resources located on a remote database.
In regards to claim 14, the modified system of Urness discloses the above mentioned, but fails to disclose, “wherein the processor is configured to execute instructions to send the one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters.” Pelissier teaches, “wherein the processor is configured to execute instructions to send the one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters (para. 22-23 the training material is stored in a library on an external database, each of the training materials contain operational parameters that can be loaded and preset for the probes, the database contains a plurality of subjects stored, para. 26-27 discusses the display screen containing a plurality of the different categories of ultrasound areas that can be imaged and the training material and tutorials that will be presented when selected, the file name displayed on the screen and the names of the training materials when stored is considered the metadata).”  
In regards to claim 18, the modified system of Urness discloses the above mentioned, but fails to disclose, “wherein the processor is configured to execute instructions to send the one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters.” Pelissier teaches, “wherein the processor is configured to execute instructions to send the one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters (para. 22-23 the training material is stored in a library on an external database, each of the training materials contain operational parameters that can be loaded and preset for the probes, the database contains a plurality of subjects stored, para. 26-27 discusses the display screen containing a plurality of the different categories of ultrasound areas that can be imaged and the training material and tutorials that will be presented when selected, the file name displayed on the screen and the names of the training materials when stored is considered the metadata).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time 
In regards to claim 22, the modified system of Urness discloses the above mentioned, but fails to disclose, “wherein the processor is configured to execute instructions to send one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters.” Pelissier teaches, “wherein the processor is configured to execute instructions to send one or more first operating parameters to a remote computer that stores training materials comprising metadata tags to find the training material having the metadata tag that matches the one or more first operating parameters (para. 22-23 the training material is stored in a library on an external database, each of the training materials contain operational parameters that can be loaded and preset for the probes, the database contains a plurality of subjects stored, para. 26-27 discusses the display screen containing a plurality of the different categories of ultrasound areas that can be imaged and the training material and tutorials that will be presented when selected, the file name displayed on the screen and the names of the training materials when stored is considered the metadata).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having the training materials being stored in a remote location 

Response to Arguments
	Applicant’s arguments are addressed by the responses made in the Office action dated 4/9/21, which are incorporated by reference herein.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715